                              IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

                                              MEDFORD DIVISION




KATHY W.,1                                                                 No. 1:17-cv-01809-HZ

                            Plaintiff,                                     ORDER

         v.

COMMISSIONER SOCIAL
SECURITY ADMINISTRATION,

                            Defendant.


HERNÁNDEZ, District Judge:

         Plaintiff brought this action seeking review of the Commissioner’s final decision to deny

Supplemental Security Income, Disability Insurance Benefits, and Widow’s Insurance Benefits.

Based on the parties’ stipulation, the Court ordered the Commissioner’s decision reversed and

remanded for further proceedings. Judgment was entered on August 8, 2018.



1
 In the interest of privacy, this order uses only the first name and the initial of the last name of the non-
governmental party or parties in this case.


1 - ORDER
       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has no

objection to the request. The Court has reviewed the record in the case, the motion, and the

supporting materials including the award of benefits, the fee agreement with counsel, and the

recitation of counsel’s hours and services. Applying the standards set by Gisbrecht v. Barnhart,

535 U.S. 789, 796 (2002), the Court finds the requested fees reasonable.

       The Court grants the motion [22] and awards Plaintiff's counsel $15,873.75 in attorney’s

fees under 42 U.S.C. § 406(b). Previously, the Court awarded Plaintiff attorney’s fees in the

amount of $8,000 under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. However,

Plaintiff’s attorney received only $4,225.26 of that fee, as $3,774.74 was applied toward the

Plaintiff’s delinquent debts in accordance with Astrue v. Ratliff, 130 S. Ct. 2521 (2010). When

issuing the section 406(b) check for payment to Plaintiff’s attorney, the Commissioner is

therefore directed to subtract $4,225.26 and send Plaintiff’s attorney the balance of $11,648.49

less any applicable processing fees as allowed by statute. Any amount withheld after all

administrative and court attorney’s fees are paid should be released to the claimant.

       IT IS SO ORDERED.

                      Dated this            day of                          , 2019




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
